DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a high-voltage power supply that supplies power to one of the first power supply circuit and the second power supply circuit; and 
a low-voltage power supply that supplies power to the other of the first power supply circuit and the second power supply circuit- wherein the high-voltage power supply and the low-voltage power supply are separated from each other, 
wherein power is supplied from both the high-voltage power supply and the low-voltage power supply, and 
wherein the power conversion device further comprises a second control circuit that transmits a control signal, generated for the first drive circuit or the second drive circuit when an error occurs, to the first drive circuit or the second drive circuit via the control signal transmission circuit, and 
wherein the control signal is generated in accordance with which of the first power supply circuit and the second power supply circuit is a circuit in which the error occurs.
As to Claim 7:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
wherein the power conversion device is enabled to perform: 
a short-circuiting operation of load by turning on the switching element of the upper-arm or the lower-arm when a direct current bus bar voltage, that is a voltage between the two ends of a serial circuit of the upper-arm and the lower-arm, arrives at a. first threshold value; 
an operation of releasing the short-circuiting operation when the direct current bus bar voltage arrives at a second threshold value that is less than the first threshold value; and 
a discharge operation of causing a smoothing capacitor, that is connected in parallel with the serial circuit, to discharge, and 
wherein, when the direct current bus bar voltage arrives at the second threshold according to the short-circuiting operation, the discharge operation is stopped and the stopped state is maintained.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849
/LINCOLN D DONOVAN/             Supervisory Patent Examiner, Art Unit 2842